Case 1:19-cv-00945-RDM Document 180 Filed 12/04/20 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

 

 

for the
District of Columbia
Nilab Rahyar Tolton, et al. )
Plaintiff )
V. ) Case No. 1:19-cv-00945-RDM
Jones Day )
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Nilab Rahyar Tolton, et al.

Date: 12/04/2020 /s/ Kate MacMullin

 

Attorney’s signature

Kate MacMullin (admitted Pro Hac Vice)

 

Printed name and bar number

Sanford Heisler Sharp, LLP
1350 Avenue of the Americas
31st Floor
New York, NY 10019
Address

kmacmullin@sanfordheisler.com

 

E-mail address

(646) 768-7054

 

Telephone number

(646) 402-5651

 

FAX number
